DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 14, and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the proximal end" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the inner surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 14, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Heflich et al. (3,736,118).  Heflich teaches a system for producing glass articles from glass tube comprising a converter including a plurality of processing stations comprising at least one heating station, one forming station, and a thermal separating station (i.e. station 18), wherein the converter is operable to index a glass tube through the plurality of processing stations (col. 2 lines 55-62, col. 3 lines 14-32, 48-50, fig. 16).  Heflich further teaches a gas flow system comprising a gas jet, such as a burner, positioned in a piercing station and oriented inward towards an axis of the glass tube and perpendicular to the axis of the glass tube (fig. 10). Heflich teaches the gas jet opens a meniscus (bubble) formed on a proximal end of the glass tube (col. 7 lines 32-45). Heflich orients the burner so that the burner produces a flow of gas at the meniscus, which would naturally include a gas flow across the meniscus, as the gas would wrap around the meniscus. Although a negative pressure is not explicitly disclosed, it would have been obvious to one of ordinary skill in the art at the time of the invention to expect the burner of Heflich to be operable to produce a negative pressure that opens the meniscus, since Heflich teaches the burner breaks the meniscus.   
Regarding claim 3, Heflich teaches also supplying air down the center of the glass tube from a distal end of the glass tube. It would appear the combination of the positive pressure within the glass tube due to the supplied air and the negative pressure for breaking of the meniscus, the negative pressure would reduce contamination of an inner surface by alkali released from the glass tube.
Regarding claim 14, Heflich teaches the gas jet is a burner oriented to direct a flame jet radially across a surface of the meniscus (fig. 10 col. 7 lines 32-45).
Regarding claim 26, the gas jet is positioned to create the negative pressure adjacent to a proximal end of the glass tube (fig. 10), and as discussed in claim 3, assist in evacuating at least a portion of the atmosphere from the interior of the glass tube.
Regarding claim 27, Heflich teaches burners at other stations, such as heating station 14, wherein the burner is disposed at the proximal end of the glass tube and oriented perpendicular to a center axis of the glass tube (fig. 16). Since the nature of the burner comprises jetting gases to produce a flame, it would appear the burner is operable to produce a negative pressure at the proximal end of the glass tube. Furthermore, because of its location to the proximal end of the glass tube, and the air being supplied down the center of the glass tube, it would be operable to evacuate at least a portion of the atmosphere from the interior of the glass tube. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Heflich et al. (3,736,118) as applied to claim 1 above, and further in view of Richardson (2,046,413). Heflich teaches multiple gas jets being used in the plurality of processing stations (figures 1 and 16), but doesn’t offer specifics. Richardson teaches a glass article manufacturing apparatus that utilizes multiple gas flames (p.1 left column lines 1-11). Richardson teaches the importance to provide a controlled burner flame in the apparatus, especially in the case wherein glass parts are indexed from one station to another, as there is a limited time for processing the glass part at the station (p. 1 left column lines 20-37). Richardson teaches providing burners that can be cut-off or adjusted (p.1 left column lines 53-55, right column lines 1-2) using a control device and .   
Regarding claim 5, Heflich teaches indexing the glass tube through different processing stations and providing a negative pressure at the proximal end of the glass tube. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the pulse to have a duration of less than a sum of the dwell time and an index time of the apparatus, as the pulse would not be supplied during indexing of the tube since glass tube is not present until tube has complete its indexing to the station.
Response to Arguments
Applicant’s arguments, filed April 29, 2021, with respect to the rejection(s) of claim(s) 1 under Frost and Bartsch in view of Delgado and Dichter have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Heflich.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741